USCA11 Case: 22-10761      Date Filed: 11/15/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10761
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KENYATTA ANDERSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00081-WFJ-JSS-1
                   ____________________
USCA11 Case: 22-10761        Date Filed: 11/15/2022     Page: 2 of 6




2                      Opinion of the Court                22-10761


Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
       Kenyatta Anderson appeals his sentence of 60 months’ incar-
ceration as substantively unreasonable. For the reasons below, we
AFFIRM his sentence.
                                 I.
       A grand jury in the Middle District of Florida charged Ken-
yatta Anderson with one count of conspiring to possess cocaine and
marijuana with intent to distribute, in violation of 21 U.S.C. § 846.
Testifying in his own defense, Anderson admitted to engaging in
other illegal conduct while trafficking marijuana; however, he de-
nied trafficking cocaine. A jury subsequently convicted Anderson
but found the conspiracy only involved marijuana.
       The probation office drafted a Presentence Investigation Re-
port for the sentencing hearing. The probation officer attributed
to Anderson one kilogram of cocaine and 200 pounds of marijuana,
which resulted in a total offense level of 24. Additionally, a prior
conviction for armed cocaine trafficking, possession of marijuana,
and carrying a concealed firearm produced a criminal history cate-
gory of II.
       Prior to sentencing, the district court circulated a memoran-
dum outlining concerns that might warrant an upward variance.
The court cited illegal activities that Anderson admitted were a part
of his conspiracy. These included (among others) defrauding his
USCA11 Case: 22-10761        Date Filed: 11/15/2022     Page: 3 of 6




22-10761               Opinion of the Court                        3

codefendant, mailing narcotics, and laundering money. The dis-
trict court also highlighted Anderson’s general reliance on criminal
conduct for his livelihood. The court asked the parties to address
these points during the sentencing hearing.
       At the hearing, the district court reduced Anderson’s offense
level to 20, noting that he accepted responsibility, and the conspir-
acy did not involve cocaine. This produced a guideline range of
37–46 months. The district court also stated it would not adopt
anything from its memorandum in the sentencing.
        Yet, the district court imposed the statutory maximum of 60
months’ incarceration, varying upwards from the guidelines by 14
months. Explaining its reasoning, the district court opined that An-
derson’s criminal history and character weighed in favor of an up-
ward variance given his 1) extensive background in trafficking large
volumes of marijuana and 2) failure to reform after his first drug
trafficking conviction. Largely for the same reasons, the district
court found the need to promote respect for the law, deter illegal
conduct, and protect the public from crimes all weighed in favor of
the variance
       Anderson appeals his sentence as substantively unreasona-
ble. In support, he points out that the government only requested
a sentence of 46 months’ imprisonment. Further, Anderson argues
that he should not have been faulted so heavily for activities under-
lying his conspiracy, since much of that activity is inherent in any
drug trafficking offense. In his view, considering these activities
would make nearly every drug trafficking conviction eligible for an
USCA11 Case: 22-10761         Date Filed: 11/15/2022      Page: 4 of 6




4                       Opinion of the Court                  22-10761

upward variance. Finally, citing Rita v. United States, 551 U.S. 338
(2007), Anderson argues that “a reasonable sentence begins some-
where within the applicable range,” and here, a “guideline sentence
somewhere between 37 and 46 months would satisfy the ‘needs of
justice.’”
                                  II.
       We review the substantive reasonableness of a sentence un-
der an abuse of discretion standard. Gall v. United States, 552 U.S.
38, 51 (2007). The district court abuses its discretion if it “(1) fails
to afford consideration to relevant factors that were due significant
weight, (2) gives significant weight to an improper or irrelevant fac-
tor, or (3) commits a clear error of judgment in considering the
proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th
Cir. 2010) (en banc).
       Sentences outside the guideline range are not presumptively
unreasonable. Gall, 552 U.S. at 51. District courts must consider
multiple factors to create “individualized assessment[s] based on
the facts presented.” Id. at 50. Indeed, a defendant’s history and
characteristics; the need to promote respect for the law, provide
deterrence, and protect the public; and other illicit conduct ger-
mane to the 18 U.S.C. § 3553(a) factors can all weigh into decisions
to make upward variations. See United States v. Overstreet, 713
F.3d 627, 637–38 (11th Cir. 2013); 18 U.S.C. § 3553(a)(1)–(2). That
the prosecuting office or this court believes a different sentence
would be more appropriate is of no consequence. See United
States v. Early, 686 F.3d 1219, 1223 (11th Cir. 2012); Irey, 612 F.3d
USCA11 Case: 22-10761         Date Filed: 11/15/2022    Page: 5 of 6




22-10761               Opinion of the Court                         5

at 1189. Provided the district court gives an adequate justification
for an out-of-guidelines sentence, Gall, 552 U.S. at 50, we will not
set the decision aside unless it “truly is unreasonable.” Irey, 612
F.3d at 1191.
                                 III.
       The district court did not abuse its discretion. Rather, it
properly rooted its sentencing justifications in the relevant
§ 3553(a)(1)–(2) factors. The district court described its concerns
regarding Anderson, including his history of trafficking large vol-
umes of marijuana, his decision to immediately reenter the illegal
drug trade after his first three-year sentence, and his heavy depend-
ence on criminal activity for his livelihood. The district court went
on to explain how applying these facts to the § 3553(a)(1)–(2) fac-
tors justified a 14-month upward variance. Reviewing this analysis,
and recognizing the deference we are required to give the district
court, we do not find the sentence “truly is unreasonable.” Irey,
612 F.3d at 1191.
       That the district court did not accept the United States’ re-
quest for 46 months’ incarceration has no bearing on our conclu-
sion. While the United States argued for a 46-month sentence, this
did not cap the permissible extent of the district court’s discretion.
United States v. Johnson, 132 F.3d 628, 630 (11th Cir. 1998).
      Nor does the district court’s references to Anderson’s con-
duct during the conspiracy alter our decision. To start, district
courts are not barred from considering conduct relevant to the
USCA11 Case: 22-10761         Date Filed: 11/15/2022     Page: 6 of 6




6                       Opinion of the Court                 22-10761

§ 3553(a) factors when determining whether a variance is war-
ranted. See Overstreet, 713 F.3d at 637–38. Even so, the district
court clearly stated that it did not adopt the reasoning from its cir-
culated memorandum as grounds for Anderson’s sentence. We see
no reason—and Anderson does not provide any—why we should
not take the district court at its word. And to the extent the district
court mentioned other activities that were part of Anderson’s con-
spiracy, the record does not demonstrate that the court placed im-
proper weight on them. Irey, 612 F.3d at 1189.
                                 IV.
      The success of Anderson’s appeal does not hinge on this
court disagreeing with the sentence imposed. Rather, his appeal
hinges on a determination that the district court abused its discre-
tion. Concluding it did not, we find Anderson’s sentence is not
substantively unreasonable. We therefore AFFIRM his sentence.
       AFFIRMED.